Filed 4/23/14 In re Perla R. CA2/2

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     SECOND APPELLATE DISTRICT
                                                  DIVISION TWO

In re PERLA R., a Person Coming Under                                B251613
the Juvenile Court Law.
                                                                     (Los Angeles County
                                                                     Super. Ct. No. CK66060)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent.

         v.

L. C., et al.,

         Defendants and Appellants.




         APPEAL from an order of the Superior Court of Los Angeles County. Annabelle
G. Cortez, Judge. Affirmed.
         Aida Aslanian, under appointment by the Court of Appeal, for Defendant and
Appellant L. C.
         Catherine C. Czar, under appointment by the Court of Appeal, for Defendant and
Appellant Jesus R.
         John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel, and
Kimberly A. Roura, Deputy County Counsel for Plaintiff and Respondent.
         Appellants L. C. (mother) and Jesus R. (father) appeal from the juvenile court’s
order terminating their parental rights over Perla R., born August 2010. Both parents
contend the order must be reversed because the exception to terminating parental rights
set forth in Welfare and Institutions Code section 366.26, subdivision (c)(1)(B)(i) applies
to them.1
         Substantial evidence supports the juvenile court’s finding that no exception to
terminating parental rights applied in this case. We therefore affirm the juvenile court’s
order.
                                      BACKGROUND
Detention and section 300 petition
         On August 23, 2010, the Los Angeles County Department of Children and Family
Services (the Department) received a referral alleging that one and a half month old Perla
was at risk for general neglect because of mother’s history of methamphetamine use and
failure to reunify with her older children.
         Mother had seven older children, three of whom had section 300 petitions
sustained on their behalf based on mother’s substance abuse history and
methamphetamine use. Mother’s son D. C. was removed from her at his birth in 2005
when mother tested positive for drugs. In 2006, mother again tested positive for drugs at
the birth of her child Robert C., who was also removed from her care. Mother failed to
reunify with Robert, who was adopted in 2008, and with D., over whom jurisdiction was
terminated in 2009 pursuant to a family law order granting D.’s father sole legal and
physical custody. In December 2009, the juvenile court sustained a section 300 on behalf
of mother’s child Angel A., who was placed with paternal relatives.2
         In response to the August 2010 allegations, the Department’s social worker met
with mother, father, and Perla at the family’s home. Neither mother nor Perla presented


1        All further statutory references are to the Welfare and Institutions Code.

2     While the instant case was ongoing, mother’s parental rights over Angel were
terminated.

                                               2
signs of methamphetamine use or exhibited unusual behavior. The parents were well
groomed and had appropriate supplies for the baby’s care. Both parents submitted to “on
demand” drug tests on August 24, August 30, and September 25, 2010, and produced
negative test results.
       The social worker also spoke with mother’s substance abuse counselor at
Homeboy Industries, where mother had enrolled on August 25, 2010. The counselor
reported that mother had been compliant with the program. Based on its investigation,
the Department filed, on behalf of Perla, a non-detention section 300 petition based on
mother’s five-year history of drug use and her previous failure to participate regularly in
a court ordered substance abuse rehabilitation and drug testing program.
       Both parents appeared at the October 5, 2010 detention hearing at which the
juvenile court found father to be Perla’s presumed father. The court ordered Perla
detained from mother and released to father, but allowed mother to continue to reside in
the family home with unmonitored contact with Perla so long as she continued to test
negative for drugs and to participate in her substance abuse program.
Jurisdiction/disposition
       In an interview with the Department’s social worker on October 26, 2010, mother
said she had used drugs and alcohol intermittently for the past five years, and that her
drug of choice was methamphetamine. She claimed not to have used methamphetamine
since November 2009 and that she was committed to remaining sober.
       Mother tested negative for drugs eight times between August and November 2010.
She missed testing on October 5 and 6 but tested negative on October 7.
       Father said he had known mother for approximately 10 years. He began a
relationship with mother after she left the father of her last child, Angel A. Father was
aware of mother’s substance abuse history, her failure to reunify with her children D. and
Robert, and the detention of Angel from her care. He said mother had not used drugs
during her pregnancy with Perla, and that he was willing to provide mother with the
support she needed to remain sober.



                                             3
       At the January 12, 2011 adjudication hearing, mother submitted to an amended
petition, and the juvenile court assumed jurisdiction over Perla under section 300,
subdivision (b). The matter was continued for a contested dispositional hearing.
       Mother tested positive for amphetamine and methamphetamine on February 4,
2011. She denied any drug use and insisted that the positive result was because she had
taken a combination of prescription and over-the-counter medications, including
medicine for blood pressure, over-the-counter cold remedies, and two pain medications
she could not identify that were administered to her by her stepmother.
       A technician from mother’s drug testing company, Pacific Toxicology, told the
social worker that the medications mother mentioned would not have caused a positive
result for amphetamine and methamphetamine. The technician further stated that the
levels detected in mother’s sample were very high -- 538 ng/ml for amphetamine and
2575 ng/ml for methamphetamine.
       On February 15, 2011, the juvenile court deemed the Department’s report filed
that day regarding mother’s positive drug test to be a section 385 motion to change court
orders. The court ordered mother to move out of the family home. The court further
ordered that mother’s visits take place outside of the home and that someone other than
father serve as the monitor.
       At the dispositional hearing held on February 22, 2011, the juvenile court ordered
Perla removed from mother and placed with father. The court ordered mother to attend a
drug rehabilitation program with random testing, parent education, and individual
counseling. The court accorded mother monitored visits and gave the Department
discretion to liberalize the visits after mother enrolled in a drug program and tested
negative.
Mother’s section 388 petition
       Mother filed a section 388 petition on April 7, 2011, seeking to change the order
that she not live in Perla’s home. In support of her petition, mother stated that on March
3, 2011, she submitted to a hair follicle drug test and the results were negative for all
substances. Mother further stated that the hair follicle test was more accurate and


                                              4
covered a longer period of time than a urine test. She claimed that the February 4, 2011
urine test had been a “false positive.” Mother also submitted letters from Homeboy
Industries stating that she had begun individual counseling on January 7, 2011, and had
completed four sessions, that she had attended 29 classes in a six-month substance abuse
recovery program, and that she had completed a 10-week parenting program.
       By May 2011, mother had completed Homeboy Industries’ six-month outpatient
drug program and was participating in aftercare. She had 10 negative drug tests since the
February 4, 2011 positive test. Mother insisted that the testing center had mistakenly
identified the February 4, 2011 positive test specimen as hers. Pacific Toxicology
indicated that the February 4, 2011 specimen could be retested using D & L isomer
analysis to differentiate legal drugs from illicit drugs. The Department recommended
that the court order that this analysis be performed, along with a second hair follicle test,
and that mother’s section 388 petition be granted.
       On May 17, 2011, the juvenile court granted mother’s section 388 petition and
allowed mother back into the home. The court ordered a hair follicle test and a D & L
isomer analysis.
Removal from mother and section 387 petition
       On June 30, 2011, Pacific Toxicology conducted a hair follicle test on mother, and
the results were positive for methamphetamine. The testing staff opined that mother had
likely used drugs sometime after the March 2011 hair follicle test.
       Mother failed to appear for testing on July 12, 2011. On July 20, 2011, she tested
positive for opiates and hydrocodone.
       Pacific Toxicology performed a D & L isomer analysis on mother’s February 4,
2011 urine sample. The results were positive for methamphetamine and showed a
concentration of 96.4 percent illicit drugs and 3.6 percent legal over-the-counter drugs.
       The Department scheduled a meeting on July 6, 2011, to discuss mother’s test
results. Both parents agreed to attend, but minutes before the meeting, mother called to
reschedule for the following day. The next day, the social worker was unable to reach
either parent.


                                              5
       On July 29, 2011, the juvenile court granted the Department’s request for an order
removing Perla from mother and releasing the child to father. On August 3, 2011, the
Department filed a section 387 supplemental petition alleging Perla was at risk because
of mother’s continued drug abuse despite completion of her court ordered programs.
       At an August 3, 2011 hearing, the juvenile court ordered Perla detained from
mother and released to father. The court further ordered continued drug testing and an
additional hair follicle test for mother. Mother was accorded monitored visits of two to
three hours, two to three times per week.
       Mother admitted taking her stepmother’s pain medication but denied any
methamphetamine use. She expressed her distrust of the testing site. She failed to appear
for testing on July 27, 2011, but tested negative five times in August 2011.
       Father stated he did not believe mother’s positive drug tests were accurate and that
he did not suspect mother of substance abuse. He admitted, however, that he did not
have the experience to recognize when a person was under the influence. The
Department expressed concern that father was monitoring mother’s in home visits with
Perla, and that he did not seem to be capable of terminating a visit if mother was under
the influence.
       Mother failed to appear for testing on August 29, 2011. She tested positive for
amphetamines and methamphetamine on September 21, 2011. Mother denied any drug
use but missed an appointment for a hair follicle test on October 4, 2011, and refused to
submit to an on demand drug test on October 12, 2011.
       Mother submitted to a hair follicle test on October 14, 2011, and the results were
negative. A supervisor at Pacific Toxicology explained that a single instance of drug use
would show up in a urine test, but not in a hair follicle test, which would produce a
positive test result with more regular drug use. Pacific Toxicology’s chief medical
officer opined that in light of mother’s several positive urine and hair follicle tests,
including the positive urine test on September 21, 2011, and the negative hair follicle test
on October 14, 2011, mother was likely engaging in occasional rather than continuous
drug use.


                                               6
       At a November 2, 2011 hearing, the juvenile court sustained an amended section
387 petition. The court ordered mother to continue to participate in weekly drug tests,
individual counseling, a drug treatment program with aftercare, and a 12-step program
with a sponsor. The court further ordered father to participate in a narcotics anonymous
program and individual counseling. Mother was accorded monitored visits in the
Department’s offices, two to three times per week.
Removal from father and section 342 petition
       Mother produced negative drug tests throughout November and December 2011
but failed to appear for testing once in January and three times in February 2012. When a
family acquaintance reported that father had a history of drug abuse that he had failed to
disclose to the Department, the social worker became concerned, noting that father
appeared pale and to have lost weight. At the social worker’s request, father agreed to
drug test on February 17, 2012, but failed to appear for testing on that date.
       Mother’s attendance at the twice weekly monitored visits was inconsistent. In
October 2011, father cancelled three visits and mother cancelled two. Mother had three
visits in November 2011, one visit in December 2011, two visits in January 2012, and
none in February 2012.
       The family’s neighbors, who asked to remain anonymous, reported that mother
had been visiting father’s home on a regular basis, during the night and morning hours.
During an unannounced visit in February, the social worker observed some of mother’s
personal effects in the home.
       At a March 5, 2012 hearing, the juvenile court ordered father to drug test weekly
and on demand. The court reiterated that mother’s visits were to occur only at the
Department’s offices.
       In March 2012, the Department learned that mother had been arrested in January
for domestic violence after she threw a bottle at father. On March 27, 2012, the
Department filed a section 342 petition alleging that the parents engaged in a violent
altercation in Perla’s presence, and that on January 7, 2012, mother was arrested after she
threw a glass bottle at father, inflicting lacerations to his arm. The petition further


                                              7
alleged that father abused alcohol and was under the influence during the January 7, 2012
altercation and that he had violated court orders by allowing mother into the home with
unlimited access to Perla.
       The police report of the domestic violence incident indicated that police responded
to father’s home at 1:30 a.m. on January 7, 2012. Father told the responding officers that
he had come home intoxicated and that a verbal altercation with mother ensued. Mother
picked up a glass bottle and threw it at him, striking his left elbow and causing two
lacerations. Mother was arrested for cohabitant abuse.
       Father told the social worker that he had been home with Perla when mother
arrived and entered the home forcefully. He said the neighbors called the police. Father
denied being intoxicated, but when confronted with his statement to the police that he had
been intoxicated, father refused to discuss the matter further.
       On March 18, 2012, the social worker spoke with one of the responding police
officers. The officer said that Perla was present and awake when the police arrived.
Mother, who appeared to be living in the home with father and Perla, admitted to being
home alone with Perla when father arrived at the home intoxicated. An argument ensued,
during which mother threw a bottle at father, causing injury to his elbow.
       At a hearing on March 27, 2012, the juvenile court ordered Perla detained from
father, and accorded him unmonitored visits. The court continued mother’s monitored
visits, but ordered that someone other than father serve as the monitor.
       In April 2012, both parents denied the contents of the police report regarding the
January 2012 domestic violence incident. They refused further interviews regarding the
allegations of the section 342 petition.
       Mother’s substance abuse counselor at Homeboy Industries reported that mother’s
participation in her treatment program had been inconsistent, and if her participation did
not improve, her case would be closed in May 2012. Homeboy Industries reported that
father had enrolled in classes on April 9, 2012.




                                              8
       Mother had twice weekly visits with Perla. During an April 10, 2012 visit, the
monitor reported that mother appeared to be under the influence because she behaved
erratically and was incapable of having a linear conversation.
       Father had twice weekly unmonitored visits and often accompanied mother to her
monitored visits as well. On April 20, 2012, the juvenile court ordered father’s visits
increased to three times per week.
       The service logs for the parents’ visits during the period from November 9, 2011
to June 5, 2012, showed that the parents were affectionate and appropriate with Perla.
They kissed, hugged, held, and carried Perla, fed her, changed her, sang to her, and
comforted her. Perla appeared to enjoy the visits and was happy to see her parents.
       Although the visits went well when they occurred, the parents did not visit
consistently. They either cancelled or failed to attend monitored visits on April 11, April
25, May 8, May 29, and May 30. Mother missed two visits in April and three in May.
       In May 2012, the director of father’s domestic violence and individual counseling
programs at Narconon reported that both father and mother were attending programs, but
both parents’ attendance had been inconsistent.
       From March to May 2012, father had five negative drug tests and failed to appear
for testing seven times. During the same period, mother had 12 negative tests and failed
to appear for testing twice.
       At a June 13, 2012 hearing, the juvenile court sustained the section 342 petition
and ordered Perla removed from father’s custody. Both parents were accorded family
reunification services.
Termination of reunification services
       On September 17, 2012, the Department filed a section 388 petition to change the
court’s order allowing unmonitored visits for father, based on father’s failure to comply
with court orders for drug testing. Father had not tested since May 3, 2012.
       Father had also been inconsistent with his unmonitored visits. In June 2012, he
attended 9 of 12 visits; 10 of 14 in July; 4 of 13 in August; and 4 of 9 in September. In



                                             9
addition, father often arrived late for visits and would call to confirm a visit but then fail
to appear, leaving Perla waiting for him.
       On September 20, 2012, the juvenile court ordered that father’s visits be
monitored at the Department’s office or another approved location. Father thereafter
began attending monitored visits more consistently two times a week. On October 12,
2012, the juvenile court ordered that father’s visits remain monitored until he submitted
to four consecutive random drug tests. Thereafter, his visits could be unmonitored.
       In November 2012, mother and father were evicted from their shared apartment
for nonpayment of rent and utilities. Father went to live with a relative. Mother lived for
a time with friends, but was also homeless for some time.
       The managers of the apartment building the parents vacated, Noemi V. and her
husband, were also Perla’s godparents. They expressed an interest in caring for Perla,
and mother and father were agreeable to placing Perla with them. Noemi told the social
worker she knew both mother and father and that the parents had a hostile relationship
while they were together. Noemi had observed the parents many times arguing in the
hallway of their apartment building and had at times called the police to intervene.
       Mother failed to appear for drug testing one day each month from June through
September 2012. She failed to appear for testing three times in October 2012, two times
in November 2012, and three times between December 2012 and January 2013.
Although mother claimed to have enrolled in all of her court ordered programs, she could
not provide verification of her enrollment.
       Father failed to appear for any drug test. When asked why he had not tested,
father stated that he was focused on working so that he could obtain housing for Perla.
Father said he was enrolled in programs for parenting, domestic violence, and individual
counseling, and provided a letter stating that he had enrolled in those programs on
November 19, 2012.
       From mid-October to mid-December 2012, father attended 13 monitored visits and
missed three. He missed two scheduled visits from mid-December 2012 through March
5, 2013, but attended all of the other available twice-weekly visits. Mother attended five


                                              10
of nine scheduled visits in July, one of nine in August, three of eight in September, six of
10 in October, and four of eight in November. From mid-December 2012 through March
5, 2013, mother missed four visits and arrived significantly late to eight visits.
       Perla was placed with Noemi and her husband on December 14, 2012. During the
weeks following Perla’s placement, mother arrived unannounced at Noemi’s home
several times asking to see Perla but was denied the unscheduled visits.
       At the March 13, 2013 review hearing, mother provided several letters verifying
her participation in court ordered programs. A letter from Homeboy Industries stated that
mother checked in with a case manager twice a month and attended outside NA/AA
meetings. A letter from Jovenes, Inc. stated that mother had attended 16 of 25 domestic
violence classes, and letter from Narconon Fresh Start stated that mother had enrolled in
programs on May 1, 2012.
       Father provided a letter from Jovenes, Inc. stating that he had attended 5 of 25
domestic violence classes and a letter from Community Family Counseling Programs
stating that he had attended five individual therapy sessions, and one session each of
parenting and domestic violence.
       The juvenile court found that both parents’ progress was minimal, terminated
reunification services, and set the matter for a section 366.26 hearing. Both parents filed
notices of intent to file writ petitions, which were summarily dismissed on June 5, 2013,
for failure to comply with rule 8.452 of the California Rules of Court.
       Father then filed a section 388 petition seeking reinstatement of reunification
services and return of Perla to his care. In support of his petition, father stated he had
documents showing his work as a father and that he could provide for all of Perla’s
needs, including a home. The juvenile court denied father’s petition on April 8, 2013.
Termination of parental rights
       In July 2013, the Department reported that Perla remained placed with Noemi and
her husband and was thriving under their care. The caregivers’ interaction with Perla was
loving, nurturing, and appropriate. An adoption home study had been approved on June
13, 2013, and Noemi and her husband were committed to adopting Perla.


                                             11
       Noemi expressed concerns about Perla’s emotional status, as the child was subject
to mood swings and her behavior worsened after visits with mother and father. The
Department provided a referral for therapeutic services.
       In September 2013, the Department reported that Perla continued to thrive in her
caregivers’ home. She appeared happy, and communicated well with her caregivers, who
said Perla was a joy in their lives. Noemi reported that Perla’s behavior had improved
with therapeutic services but deteriorated after visits with mother and father.
       Visits for both parents were scheduled once a week, from 9:00 to 11:00 a.m. From
March through August 2013, the parents had a total of 20 visits and missed five. In July
and August, one or both parents arrived significantly late to four of the six visits they
attended.
       Both parents testified at the section 366.26 hearing. Mother testified that her visits
with Perla had been limited to once a week throughout the case. She had asked for more
frequent visits but was told there were not enough monitors available. When asked why
her visits were still monitored, mother said she did not know. She admitted missing some
drug tests, but claimed her hair follicle test proved she was “okay.”
       Mother said she was late to some visits because she was preparing food for Perla.
She missed a visit near Perla’s birthday because she had stayed up all night fixing a
bicycle for Perla and then overslept the next day.
       Mother described her visits with Perla, saying she played with her, carried her, and
sang her lullabies. She told Perla that she loved and missed her. According to mother,
Perla always asked to leave with the parents at the end of the visit. Mother responded by
telling Perla to be patient and that hopefully she could do so soon.
       Father testified that Perla calls him “poppy” and mother “mom.” He admitted
missing visits, stating that he relied on bus transportation that was time consuming. He
acknowledged that he was given the opportunity to have unmonitored visits if he
produced four consecutive negative drug tests, but that he failed to do so.
       After hearing argument from counsel, the juvenile court found that the parental
relationship exception to terminating parental rights did not apply. The court noted that


                                             12
the parents’ visits remained monitored, and that even with the limited number of visits
available after reunification services were terminated, the parents still missed visits or
arrived late. The juvenile court found that although there was a relationship between the
parents and Perla, neither mother nor father had met their burden of showing that their
relationship with Perla outweighed the child’s need for permanence and stability. The
court terminated mother’s and father’s parental rights and designated Noemi as Perla’s
prospective adoptive parent.
       This appeal followed.
                                        DISCUSSION
I. Applicable law and standard of review
       Section 366.26, subdivision (c)(1), provides for the termination of parental rights
if family reunification services have been terminated and the juvenile court finds by clear
and convincing evidence that the child is likely to be adopted. Once reunification
services have been terminated, “‘[f]amily preservation ceases to be of overriding concern
. . . the focus shifts from the parent’s interest in reunification to the child’s interest in
permanency and stability. [Citation.]’ [Citation.]” (In re Richard C. (1998) 68
Cal. App. 4th 1191, 1195.) “Adoption, where possible, is the permanent plan preferred by
the Legislature. [Citations.]” (In re Autumn H. (1994) 27 Cal. App. 4th 567, 573 (Autumn
H.).) Although the statutory preference is in favor of adoption, section 366.26 lists
certain exceptions that may preclude termination of parental rights, if the juvenile court
finds “a compelling reason for determining that termination would be detrimental to the
child.” (§ 366.26, subd. (c)(1)(B).)
       The juvenile court’s ruling on whether an exception applies to terminating parental
rights pursuant to section 366.26 is reviewed under the substantial evidence standard. (In
re Cliffton B. (2000) 81 Cal. App. 4th 415, 424-425; Autumn H., supra, 27 Cal.App.4th at
p. 576.) Under this standard, an appellate court must affirm the juvenile court’s order if
there is evidence that is reasonable, credible, and of solid value to support the order (In re
Christina A. (1989) 213 Cal. App. 3d 1073, 1080), and the evidence must be considered
“in the light most favorable to the prevailing party, giving the prevailing party the benefit


                                               13
of every reasonable inference and resolving all conflicts in support of the order.
[Citations.]” (Autumn H., at p. 576.)
         Mother and father contend the order terminating their parental rights should be
reversed because the exception to terminating parental rights set forth in section 366.26,
subdivision (c)(1)(B)(i) applies. That exception provides as follows: “The parents have
maintained regular visitation and contact with the child and the child would benefit from
continuing the relationship.”
         The parent bears the burden of proving that this exception applies. (In re L. Y. L.
(2002) 101 Cal. App. 4th 942, 952-954.) “[T]he exception does not permit a parent who
has failed to reunify with an adoptable child to derail an adoption merely by showing the
child would derive some benefit from continuing a relationship maintained during
periods of visitation with the parent.” (In re Jasmine D. (2000) 78 Cal. App. 4th 1339,
1348.)
         For the exception to apply, the parent must have maintained regular visitation with
the child, and the juvenile court must determine that the parent/child relationship
“promotes the well-being of the child to such a degree as to outweigh the well-being the
child would gain in a permanent home with new, adoptive parents. In other words, the
court balances the strength and quality of the natural parent/child relationship in a
tenuous placement against the security and the sense of belonging a new family would
confer.” (Autumn H., supra, 27 Cal.App.4th at p. 575.) A parent must establish more
than merely some benefit to the child by continuing the parent/child relationship. That
relationship must be “a substantial, positive emotional attachment such that the child
would be greatly harmed” if the relationship were severed. (Ibid.) To overcome the
benefits associated with a stable, adoptive family, the parent seeking to continue a
relationship with the child must prove that severing the relationship will cause not merely
some harm, but great harm to the child. (In re Brittany C. (1999) 76 Cal. App. 4th 847,
853.) Factors that the juvenile court should consider when determining the applicability
of the exception include “[t]he age of the child, the portion of the child’s life spent in the



                                              14
parent’s custody, the ‘positive’ or ‘negative’ effect of interaction between parent and
child, and the child’s particular needs . . . .” (Autumn H., supra, at p. 576.)
II. Substantial evidence supports the juvenile court’s findings
       Substantial evidence supports the juvenile court’s determination that the parental
exception to terminating parental rights did not apply. Perla was six months old when
mother was ordered to leave the family home in February 2011. Although mother was
allowed back into the home three months later she was again ordered out of the home in
August 2011, when Perla was barely a year old. Her visits with Perla remained
monitored thereafter.
       Perla was 19 months old when she was removed from father’s custody in 2012.
Father had unmonitored visits with her for the next six months, until September 2012
when Perla was just over two years old. He was given the opportunity to resume
unmonitored visits if he produced four consecutive negative drug tests, but his visits
remained monitored throughout the balance of the case because he failed to do so.
       During the period when father’s visits were unmonitored, he often cancelled or
failed to appear. He sometimes failed to appear even after calling to confirm a visit,
leaving Perla waiting for him. Father continued to miss visits or to arrive late after his
visits became monitored.
       Mother missed a large number of her monitored visits throughout the case. She
was offered twice weekly two-hour visits until her reunification services were terminated
in March 2013, but she often cancelled, arrived late, or failed to appear altogether. This
pattern of missing visits and arriving late continued after mother’s reunification services
were terminated and her visits were reduced to once a week. She failed to meet the
requirement set forth in section 366.26, subdivision (c)(1)(B)(i) of maintaining regular
visitation with Perla.
       Father argues that he cared for Perla as a parent for nearly half of Perla’s life, from
her birth in August 2010 until she was detained from him in March 2012. Both parents
argue that there was evidence that their visits with Perla were loving, that Perla
recognized them as her parents, and that Perla shared a bond with them. They maintain


                                              15
that they met their respective burdens of establishing that the benefit of continuing their
relationships with Perla outweighs the benefits of adoption.
       The existence of “[i]nteraction between natural parent and child will always confer
some incidental benefit to the child.” (In re Autumn H., supra, 27 Cal.App.4th at p. 575.)
In determining whether the parent/child relationship gives rise to an exception to
terminating parental rights, the juvenile court must determine that the relationship
“promotes the well-being of the child to such a degree as to outweigh the well-being the
child would gain in a permanent home with new, adoptive parents. In other words, the
court balances the strength and quality of the natural parent/child relationship in a
tenuous placement against the security and the sense of belonging a new family would
confer.” (Ibid.) To demonstrate that the parent/child relationship exception applies, “the
parent must show more than that the relationship is ‘beneficial.’” (In re Casey D. (1999)
70 Cal. App. 4th 38, 52, fn. 4.)
       Substantial evidence supports the juvenile court’s finding that the benefits of
continuing mother’s and father’s relationship with Perla did not outweigh the benefits and
permanence of adoption. When Perla was in the care of both parents, she was at risk of
harm because of mother’s substance abuse and father’s apparent inability to recognize
mother’s drug use. There was evidence that the parents engaged in verbal altercations
that sometimes required law enforcement intervention.
       Before Perla was removed from father’s custody, father violated court orders by
allowing mother back into the home and giving her unlimited access to Perla. Perla was
home alone with mother on January 7, 2012, when father returned home intoxicated and a
violent altercation ensued. After the juvenile court ordered father’s visits to be
monitored, father was given the opportunity to regain unmonitored visits with Perla if he
submitted to regular drug testing and produced four consecutive negative tests. He failed
to do so. Mother never progressed beyond monitored visits, nor did she resolve her
substance abuse problem. Both parents failed to maintain regular and consistent visits
with Perla.



                                             16
       Perla was thriving in a safe, stable, loving, and nurturing home. Her caregivers
were committed to adopting her. Substantial evidence supports the juvenile court’s
determination that mother and father failed to establish that the exception set forth in
section 366.26, subdivision (c)(1)(B)(i) precluded the termination of their parental rights.
                                      DISPOSITION
       The order terminating parental rights is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                                  ____________________________, J.
                                                  CHAVEZ

We concur:



__________________________, P. J.
BOREN



__________________________, J.
ASHMANN-GERST




                                             17